Citation Nr: 1646831	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The RO denied service connection for bipolar disorder and PTSD.

This case was previously before the Board in October 2014, at which time the Board recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and PTSD. See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope). 

In December 2015, the Board remanded this matter for further development, specifically to obtain the Veteran's complete records from the Social Security Administration (SSA), to obtain the Veteran's authorization to seek private treatment records, and to afford the Veteran a new VA examination.  The RO obtained the SSA records and they have been associated with the claims file.  The Board notes that the RO also obtained private treatment records from The Urgent Psychiatric Care Center.  Additionally, the Veteran underwent a new VA examination in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In the December 2015 remand, the Board requested that the Veteran be afforded a new psychological evaluation by a VA examiner. The Veteran was scheduled for an examination on March 10, 2016.  The RO noted in the March 2016 supplemental statement of the case (SSOC) that the Veteran failed to report for his examination on March 6, 2016.  However, in an April 2016 statement, the Veteran informed the RO that he did report on March 10, 2016 and rescheduled the examination for March 22, 2016.  The Board notes that the examination report indicates that the exam took place on March 22, 2016, but that the report was not entered until May 6, 2016.

Furthermore, the RO received the Veteran's private treatment records from The Urgent Psychiatric Care Center in April 2016.  The RO did not consider these private treatment records or the March 2016 VA examination report in the most recent SSOC issued in March 2016.  This evidence is pertinent to the claim of entitlement to service connection for an acquired psychiatric disorder, and the Veteran did not waive initial AOJ review of this evidence.  A remand is required for the issuance of a supplemental statement of the case (SSOC) wherein the new evidence of record from March 2016 and April 2016 is reviewed and the claim is readjudicated.  See 38 C.F.R. § 20.1304 (2015).

Additionally, the December 2015 remand instructed the VA examiner to provide a nexus opinion in connection with the Veteran's claim, to specifically include a discussion of the multiple lay statements from the Veteran's friends and family describing his behavior after returning from service.  Unfortunately, the requested development has not been fully completed. Although the claims file was provided to the March 2016 VA examiner, as requested, and the examiner supplied a report, the report does not contain any discussion of the multiple lay statements of record, as directed in the remand. As such, further development is necessary. See Stegall, supra.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through March 22, 2016, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his service connection claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to March 22, 2016, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's March 2016 VA examination.  The record and a copy of this Remand must be made available to the examiner.

If the March 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the lay statements submitted by the Veteran's family and friends describing his behavior after returning from service, the examiner should indicate whether the Veteran has met the DSM-IV diagnostic criteria for PTSD at any time since October 2007 (when he filed his claim for service connection). If it is the examiner's opinion that the DSM-IV diagnostic criteria for PTSD have been met, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to a verified in-service stressor.

The examiner must identify any psychiatric disorder other than PTSD that have been present since October 2007), to include schizophrenia, schizoaffective disorder, bipolar disorder, and/or psychotic disorder, not otherwise specified-the examiner should provide an opinion, with respect to each such disorder, as to (a) whether it is at least as likely as not that the disorder had its onset in, or is otherwise attributable to, service, and (b) whether it is at least as likely as not that any signs or symptoms of a psychosis were manifested during the one-year period following the Veteran's separation from service in December 1984.  A complete medical rationale for all opinions expressed must be provided.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained in the Veteran's virtual record. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




